PENNSYLVANIA RULES OF DISCIPLINARY ENFORCEMENT



Rule 328.    Compensation and Expenses of Conservator.

       (a)   A conservator not associated with the Office of Disciplinary Counsel
shall be compensated [pursuant to a written agreement between the conservator
and the Board Chair. Compensation under such an agreement shall be paid at
reasonable intervals, and] at an hourly rate identical to that received by court-
appointed counsel at the non-court appearance rate in the judicial district where the
conservator was appointed. When the conservator believes that extraordinary
circumstances justify an enhanced hourly rate, the conservator may apply to the
Board Chair for enhanced compensation. Such an application shall be granted only
in those situations in which extraordinary circumstances are shown to justify
enhanced compensation.

       (b)   The necessary expenses (including, but not limited to, the fees and
expenses of certified public accountant engaged pursuant to Enforcement Rule
324(c)) and any compensation of a conservator or any attendant staff shall, if
possible, be paid by the absent attorney or his or her estate. Any expenses and any
compensation of the conservator that are not reimbursed to the Board shall be paid
as a cost of disciplinary administration and enforcement. Payment of any costs
incurred by the Board pursuant to this rule that have not been reimbursed to the
Board may be made a condition of reinstatement of a formerly admitted attorney or
may be ordered in a disciplinary proceeding brought against the absent attorney.